                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     GANNA SHIROMI, et al.,                            Case No. 18-cv-03296-VC (RMI)
                                   9                    Plaintiffs,
                                                                                           ORDER ON DISCOVERY LETTER
                                  10             v.
                                                                                           Re: Dkt. No. 33
                                  11     CITY OF BERKELEY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is a Discovery Letter (dkt. 33), filed by Defendant, City of Berkeley. All

                                  15   discovery matters were previously referred to the undersigned for disposition. Within the Letter,

                                  16   Defendant asserts that “[o]n October 11, 2018, [it] served Requests for Production of Documents

                                  17   and Interrogatories on plaintiff Ganna Shiromi,” but has yet to receive any responses. Letter (dkt.

                                  18   33) at 1. Defendant contacted counsel for Plaintiffs on December 17, 2018, to request a response,

                                  19   but was told that counsel intended to withdraw his representation of Plaintiffs. Id. On January 14,

                                  20   2019, and again on January 16, 2019, Defendants inquired of Plaintiffs’ counsel regarding the

                                  21   overdue discovery. Id. On January 16, 2019, counsel for Plaintiffs’ again stated that he intended to

                                  22   withdraw from the case. Id. As of today, counsel for Plaintiffs remains counsel of record. On

                                  23   January 23, 2019, Defendant provided a draft of a discovery letter to counsel for Plaintiffs and

                                  24   requested a response by 5:00 p.m. on January 24, 2019. Id. No response was received, and the

                                  25   instant Letter was filed on January 25, 2019. Id.

                                  26          Defendant asserts that the requested discovery is necessary to prepare for a meaningful

                                  27   settlement conference, currently set for March 6, 2019, and asks the court to “issue an Order

                                  28   compelling plaintiff Ganna Shiromi to respond to the City’s Requests for Production of
                                   1   Documents and Interrogatories, including providing all responsive documents, within one week.”

                                   2   Id. at 2.

                                   3           Considering Plaintiff Ganna Shiromi’s responses to the Requests for Production of

                                   4   Documents and Interrogatories were due thirty (30) days after service, see Fed. R. Civ. P. 33 & 34,

                                   5   the court finds Defendant’s request reasonable.

                                   6           Accordingly, it is ORDERED that Plaintiff Ganna Shiromi shall respond to the City’s

                                   7   Requests for Production of Documents and Interrogatories, no later than 7 days from the date of

                                   8   this order.

                                   9           IT IS SO ORDERED.

                                  10   Dated: January 28, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   ROBERT M. ILLMAN
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
